The Honorable Billy Joe Purdom State Representative HCR 66, Box 34 Yellville, AR  72687
Dear Representative Purdom:
This is in response to your request for an opinion on the following question:
  Is a person, who has been appointed as Municipal Judge for Marion County to fill a vacancy, eligible to run for that same position in the next election which will be held after the appointment has been held?
The answer to this question if "yes."  Please note that I have enclosed a copy of a previous opinion issued in by this office on June 27, 1986, in response to this question.  (A.G. Op. No. 86-392).